the information, see NRS 177.015(1)(b); State v. Koseck, 112 Nev. 244, 245,
                      911 P.2d 1196, 1197 (1996) (observing that NRS 177.015(1)(b) "provides
                      the state with a right to appeal from an order granting a motion to
                      dismiss"); see also State v. Second Judicial Dist. Court, 85 Nev. 381, 383-
                      84, 455 P.2d 923, 925 (1969). Accordingly, we
                                    ORDER the petition DENIED.'




                            'ACLA                 J.
                      Hardesty                                    Saitta




                      cc:   Hon. James E. Wilson, District Judge
                            Attorney General/Carson City
                            Carson City District Attorney
                            State Public Defender/Carson City
                            Carson City Clerk




                             'The State has filed a motion to seal the appendix pursuant to NRS
                      200.3771 to protect the confidentiality of the victims, as they are identified
                      in documents and transcripts included in the appendix. We deny the
                      motion because it does not comport with our decision in Howard v. State,
                      128 Nev. , , 291 P.3d 137, 143 (2012) (explaining the requirements
                      for sealing records and documents in criminal cases pending before this
                      court). We further deny the State's motion to treat the original writ
                      petition as an emergency.



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A

              CESEN